El Jvkz -Asociado Señor SNyder
emitió la opinión del tribunal.
De conformidad eon la Ley núm. 26, Leyes de Puerto Rico, 1942 (pág. 397),(1) la Junta Examinadora de Médicos expi-dió el 20 de abril de 1943 una licencia a Gregorio Sicard Es-pinóla autorizándole a ejercer la medicina en Puerto Rico hasta un año después de terminada la guerra. Desde dicha fecha Sicard ha ocupado el cargo de director de beneficencia de Guayama. En 1944 se radicó ante la Junta una querella alegando que desde mayo a diciembre de 1943 Sicard no se había limitado a trabajar en beneficencia pública sino que también se había dedicado a ejercer privadamente la medicina ya que había suministrado tratamiento a siete personas me-diante paga en supuesta violación de la Ley núm. 26.
En virtud de la sección 23 de la Ley núm. 22, Leyes de Puerto Rico, 1931 (pág. 205) (véase Junta Examinadora de Médicos v. Corte, 64 D.P.R. 623), la Junta celebró una vista sobre esta querella, y como resultado de ella revocó la licen-cia de Sicard: Resolvió que Sicard había suministrado tra-tamiento a siete pacientes privados mediante paga; que su licencia le exigía dedicarse exclusivamente a la beneficencia pública municipal; y que al revocar esta licencia, ella ac-*344tuaba a tenor con la sección 4 de la Ley núm. 26, que dispone que tal licencia provisional puede revocarse por la Junta “cuando el médico interesado se separe voluntariamente del servicio de beneficencia municipal ...”
Sicard radicó una petición ante la corte de distrito para que se revisara la resolución de la Junta, según provee la sección 23 de la Ley núm. 22. La corte inferior dictó sen-tencia anulando la resolución de la Junta. Ésta apela de esa sentencia.
 No hay alegación alguna en este caso al efecto de que Sicard no desempeñó satisfactoriamente sus deberes como director de beneficencia pública de Gruayama. La única queja contra él es que en esas siete ocasiones asistió a pacientes pri-vados mediante paga. Es cierto que las secciones 2 y 4 de la Ley núm. 26 se refieren a tal licencia como una para ejercer la medicina en beneficencia pública. Pero estas secciones tie-nen que leerse conjuntamente con la sección 6, que dispone que “en ningún momento excederá de cincuenta (50) el nú-mero de médicos a quienes se autorice al ejercicio preferente de la Beneficencia Municipal Pública.” (Bastardillas nues-tras.) Por tanto, convenimos con la corte de distrito en que no fue la intención de la Legislatura impedirle a los médicos admitidos al ejercicio durante la emergencia, de acuerdo con la Ley núm. 26, asistir ocasionalmente a pacientes priva-dos durante las horas que tuvieren libres en el desempeño de sus deberes de beneficencia pública.
Bajo la Ley núm. 26, un solicitante debe reunir “todos los requisitos para la expedición de una licencia permanente con excepción del de la ciudadanía.” Junta Examinadora de Médicos v. Corte, supra, pág. 624. Sicard aprobó el examen a que la Junta lo sometió. Por tanto se presume que reúne los requisitos para ejercer la medicina ya sea en beneficen-cia pública o privadamente. No podemos suponer que la Junta admite aspirantes que no reúnan los requisitos para ejercer la medicina simplemente porque ellos van a suminis-*345trar tratamiento a los pobres. En resumen, la querella en este caso no va dirigida contra la preparación de Sicard, sino contra la competencia qne éste hace a otros médicos particu-lares. Pero a los médicos que son ciudadanos y que disfru-tan de licencias permanentes se les permite ejercer tanto en el campo de beneficencia pública como en el particular. T la Legislatura mediante la Ley núm. 26 no ha impedido al de-mandante y a otros médicos con tales licencias provisionales que hagan lo mismo. En su consecuencia la conducta de Si-card no infringió la licencia expedídale-a tenor con la Ley núm. 26.
Más aún, la sección 4 de la Ley núm. 26 dispone que la Junta puede revocar una licencia provisional cuando el médico voluntariamente se separe de su cargo de beneficencia piíblica. Pero Sicard continuó trabajando en tal beneficencia. El hecho de que en sus horas libres asistiera a siete pacientes durante un número de meses no constituyó la separación voluntaria de su cargo, que fué el motivo por el cual la Junta le revocó su licencia.

La sentencia de la corte de distrito será confirmada.


f1) La enmienda a la sección. 1 de la Ley núm. 20, contenida en la Ley núm. 13, Leyes de Puerto Rico, 1942, Segunda y Tercera Sesiones Extraordinarias (pág. 43), nada tiene que ver con este caso.